Lumpkin, J.
(After stating the case.) As will appear from '•the foregoing statement, there was no motion for a new trial, nor was any brief of the evidence brought up. The only evidence set •out in the bill of exceptions, or in any way referred to therein, is the documentary evidence incorporated in the report of the case preceding this opinion, and which was offered by the defendant and .admitted by the court, over plaintiff’s objections, as the bill of exceptions recites, “to show title and color of title in the defendant.” It is apparent that the defendant on the trial was insisting on his plea of prescription under color as well as on his plea of title, and introduced at least some evidence (the documents set out in the -bill ■of exceptions) in support of both of these pleas. Such document.ary evidence was clearly admissible as color of title. Luttrell v. Whitehead, 121 Ga. 699, and cases cited; Benedict v. Gammon Seminary, 122 Ga. 412. What other evidence, if any, defendant submitted to the jury to support the plea of prescription does not appear. So far as this court is informed to the contrary, the defend..ant may have introduced, in support of his plea of prescription, rsuch other evidence as, taken in connection with the documentary ■ evidence set forth in the bill of exceptions, legally demanded a verdict in his favor on that plea. The sheriff’s deed to the County ■ of Bibb was executed August 4, 1896, and the suit was brought August 11, 1904. If no adverse possession could begin until the • expiration of twelve months from the date of the sheriff’s deed, in which period the plaintiff had the right to redeem the property sold -•at the tax sale, still suit was not -entered until seven years had •elapsed after the expiration of such period, and there may have been *397ample evidence of adverse possession of the land in question, for seven years, under written evidence of title, by the defendant and the-county under which he held. It seems, too, that the evidence incorporated in the bill of exceptions was admissible as to the plea of' estoppel. What other evidence, if any, in support of this plea was. introduced does not appear. The verdict was general — not indicating upon which plea it was rendered, and was received without objection. As already indicated, the evidence may have demanded the verdict under the plea of seven years adverse possession underwritten evidence of title, or under the plea of estoppel, or under both of these pleas. In order for this court to reverse a judgement two things — error and injury — must appear. Collier v. Murphey, 108 Ga. 777. It may be granted that the court erred in admitting-all of the documentary evidence set out in the bill of exceptions,, for the purpose of showing a valid paper title under a tax sale; still,, in view of what we have said, it does not affirmatively appear that plaintiff was injured by such error. It certainly does not appear that the verdict was necessarily controlled by this ruling of the-court. In order that a reversal may be had where a case is brought to-this court, not as a whole, or after a motion for a new trial has been made and overruled, but by a direct bill of exceptions, merely bringing up and assigning error on particular rulings, it must appear that “the judgment, decree, or verdict has necessarily been controlled”— not possibly affected, but necessarily controlled — by such rulings. “It is not every error, but only necessarily controlling rulings, which may be segregated from the case, stripped from their surroundings,, and brought to this court alone as successful grounds for reversal.” Henderson v. State, 123 Ga. 739, 749. It follows that the rulings. Gomplained of in the bill of exceptions do not authorize a reversal; and in accordance with the previous rulings of this court the writ of error must be dismissed. Henderson v. State, supra. As stated in the opinion in that ease, I incline to think an affirmance the better judgment. But the result is the same.

Writ of error dismissed.


All the Justices concur,-except Fish, O. J-, absent, and Atkinson, J., not presiding.